Citation Nr: 1615518	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-19 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Whether a reduction in the rating for the Veteran's service-connected bilateral hearing loss from 10 to 0 percent effective April 1, 2011, was proper.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active duty service in the United States Army from October 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision (final reduction) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board acknowledges that the rating reduction issue on appeal stems from a claim for an increased rating in excess of 10 percent for bilateral hearing loss, which was filed by the Veteran in September 2009.  However, rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) ("This is a rating reduction case, not a rating increase case.").  As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.  

In this case, the Veteran only appealed the rating reduction issue to the Board, but not the increased rating issue for bilateral hearing loss.  Specifically, after the Veteran filed his September 2009 increased rating claim for bilateral hearing loss, the RO denied the increased rating claim in a May 2010 rating decision.  However, a review of the record shows that the Veteran did not submit a notice of disagreement (NOD) or substantive appeal (e.g., VA Form 9 or equivalent statement) for the increased rating issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2015).  In fact, in the July 2011 VA Form 9, the Veteran indicated that all he wanted was a restoration of his 10 percent rating for his bilateral hearing loss.  Thus, the issue of entitlement to an increased rating in excess of 10 percent for bilateral hearing loss is not on appeal.  

In addition to the paper claims file, the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system reveals additional VA treatment records dated from 1996 to 2015 and a March 2016 brief from the Veteran's representative.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A January 27, 2014, VA audiology note in VBMS indicates that pure tone audiometry readings were taken for the Veteran on that date as part of a hearing aids check.  However, the actual audiogram is not of record.  There was a notation on VBMS that the actual audiogram data is "under TOOLS."  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the AOJ at the time the reduction was effectuated - that is, evidence dated before April 1, 2011.  Nevertheless, pertinent post-reduction evidence that is favorable to restoring the rating should also be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Therefore, the AOJ should obtain the findings of the January 2014 audiogram.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the VBMS file a copy of the January 27, 2014, VA audiogram showing pure tone thresholds.  (There was a notation in the January 27, 2014, VA audiology note on VBMS that the actual audiogram data is "under TOOLS.")

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be reviewed by the AOJ on the basis of additional evidence.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
27019908


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

